In an action, inter alia, to recover damages for employment discrimination in violation of Executive Law § 296, the defendant appeals from an order of the Supreme Court, Kings County (M. Gar-son, J.), dated June 12, 2002, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant established that any alleged adverse employment decision was based on legitimate, independent, and nondiscriminatory reasons (see Matter of Laverack & Haines v New York State Div. of Human Rights, 88 NY2d 734 [1996]; *902Kipper v Doron Precision Sys., 194 AD2d 855 [1993]; Dunadee v County of Monroe, 188 Misc 2d 605 [2001]). The plaintiff failed to raise a triable issue of fact as to whether the reasons given were false, or whether her age, gender, or race were the real reasons for the decision. Accordingly, the Supreme Court erred in denying the defendant’s motion for summary judgment (see generally Alfano v Miller Envtl. Group, 253 AD2d 446 [1998]). Altman, J.P., H. Miller, Adams and Townes, JJ., concur.